Citation Nr: 1446800	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  13-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a chronic respiratory disability (to include as manifested by pleural plaques), to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current pleural plaques and diminished lung capacity are not shown to have been present in service, or for many years thereafter, nor are they shown to be the result of his military service or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for a chronic respiratory disability (to include as manifested by pleural plaques) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in April 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and his identified and available VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided a VA examination in June 2011 and another VA medical opinion was obtained in August 2012, addressing the relationship of the Veteran's pleural plaques to his service, including exposure to asbestos.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the aggregate of the June 2011 VA examination report and the August 2012 medical opinion is adequate to decide this issue because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with an adequate basis for the opinion.  Consequently, the Board concludes that the VA examination with the addendum in August 2012 is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain any relationship between the Veteran's lung disability and his service.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he was exposed to asbestos aboard troop ships which, in his view, directly led to the development of his currently diagnosed pleural plaques.  Specifically, the Veteran reported that he served aboard two ships to travel from San Diego, California to Korea in 1952.  At the August 2014 Board hearing, the Veteran testified that for 17 days aboard a naval ship, he slept on the top bunk in close proximity to heat emitting asbestos-coated pipes and there is a possibility that he struck the coating of the pipes as he was very active in sleep.  He reported that his military duties as a draftsman involved drafting and cleaning the overlays of base maps with cleaning chemicals, such as Chloride.

While the service treatment records do not include any specific instances of exposure to asbestos or lung-related complaints, it is not outside of the realm of possibility that the Veteran was in close proximity to asbestos-coated pipes aboard Naval ships and the potential for exposure to asbestos is consistent with the circumstances of his service.  The Veteran's in-service sea and air travel-embarkation slips also show that he was on board USNS General William Weigel, from November 19, 1952 to December 5, 1952, and on board USNS General Pope from November 20, 1953 to December 3, 1953.  Accordingly, even if only minimal and incidental in nature, the Board can concede some level of exposure to asbestos as having occurred in service.

However, after considering the totality of the evidence of record, the Board concludes that service connection is not warranted for a chronic respiratory disability, to include as manifested by pleural plaques.

As an initial matter, the medical evidence shows a current disability.  Specifically, a January 2011 computerized tomography (CT) of the Veteran's thorax revealed calcified pleural plaques consistent with asbestos exposure.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  A March 2012 letter from the Veteran's VA physician, Steven Fu, M.D. also shows that the Veteran has diminished lung capacity.

However, the Veteran's pleural plaques and diminished lung capacity first manifested many years after service.  Service treatment records are entirely negative for a respiratory condition.  At the June 2011 VA examination, the Veteran reported symptoms of shortness of breath with mild exertion and that he had been diagnosed with possible asbestosis 5 years previously, which would be over 50 years after service.  He has not reported any continuing symptoms after service relating to this condition.  The June 2011 VA examination report reflects that the Veteran had not been receiving any treatments for this condition.

Furthermore, the evidence of record does not include a competent medical opinion linking the Veteran's pleural plaques to his active duty service, to include as due to asbestos exposure.  In addressing the etiology of the Veteran's pleural plaques, the June 2011 examiner opined that "[b]ased upon examination and available information it is less likely than not the [V]eteran[']s current pleural plaques claimed asbestosis is related to military service."  In support of this opinion, the examiner stated that the Veteran's current lung disorder was more likely related to his occupational activities post military, to include many years in construction.  To that effect, the Veteran reported an occupational history of a land surveyor and real estate developer.  After separation from service, he worked for a city planning department for about 3 years.  Then, he went into real estate in residential and commercial sales and land development.  He related that he might have had exposure in a new construction job after military service. 

In a May 2012 written statement, the Veteran indicated that after service, he was employed by a city planning department from 1954 to 1955 and his duties included mapping, land use planning, and handling zoning requests.  Thereafter he worked for planning consultants and a real estate company and because of his survey and planning experience, his clients included commercial and industrial entities.  He has operated his own real estate company since 1960 but stated that he had not been physically involved in construction in any of his commercial, residential or land development.  Rather, he claimed that he was exposed to asbestos for a month while aboard troop ships, as well as while stationed in Korea where his daily duties involved mapping patrols and results.

In August 2012, VA obtained a second medical opinion from a VA examiner who reviewed the Veteran's statements and the entire claims file.  However, the VA examiner provided an opinion that the Veteran's pleural plaques "are less likely as not due to asbestos that was not being disturbed in veteran[']s environment during military service."  In reaching this conclusion, the examiner stated that the Veteran was in the military for 2 years but he has been living in years from 1929 to the present and would have been lived in an environment without control of or concern for asbestos for many more years than his potential exposure during military service.  The examiner explained asbestos that is not being disturbed is of little health risk.  The examiner stated that she was not able to determine the exact cause of the Veteran's current pleural plaques consistent with asbestos exposure without resorting to mere speculation; however, considering the odds of this asbestos exposure being related to his 2 years of military service with one month of ship service during which time asbestos was not being disturbed or 10 weeks in old barracks, versus many years with asbestos most likely present in ceiling and flooring, it was less likely as not that his current condition was related to military service.

In this regard, the Board notes that although the Veteran reported during the August 2014 Board hearing that he has had no occupational asbestos exposure or that he had not been physically involved in construction in any of his real estate development post service, these statements are somewhat inconsistent with his previous statements at the June 2011 VA examination that he might have had exposure in a new construction job after military service.  It is also possible that the Veteran may have come in contact with disturbed asbestos without realizing the presence of asbestos while carrying out inspections of buildings as a land surveyor over many years.  Nevertheless, any post service exposure to asbestos does not obviate any exposure to asbestos in service.

However, the Board finds that the etiology of the Veteran's pleural plagues is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render a medical diagnosis or etiology of pleural plaques in this case.

Moreover, substantial probative weight is given to the opinion of the August 2012 VHA specialist who reviewed the Veteran's medical history and personal statements.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  There is no medical evidence of record showing that the Veteran's current pleural plaques were caused by the conceded exposure to undisturbed asbestos in service, or any other event in service, and the Board may not accept unsupported lay speculation with regard to medical issues.  Again, while any nonmilitary exposure to asbestos does not preclude service connection based on military exposure to asbestos, in rendering a negative nexus opinion to service, the examiner explained that asbestos that is not disturbed is of little health risk.  There has been no demonstration that the Veteran was exposed to disturbed asbestos in service.  Further, in testimony, he only speculated that he may have disturbed asbestos which coated nearby pipes in his sleep.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.012; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a chronic respiratory disability (to include as manifested by pleural plaques) is not warranted


ORDER

Entitlement to service connection for a chronic respiratory disability (to include as manifested by pleural plaques), to include as due to exposure to asbestos, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


